IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                     No. 06-30985                         F I L E D
                                   Summary Calendar                     September 24, 2007

                                                                      Charles R. Fulbruge III
UNITED STATES OF AMERICA                                                      Clerk

                                                  Plaintiff-Appellee

v.

SERGIO ARIEL CHAVEZ-BAEZ

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 2:06-CR-20058


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Sergio Ariel Chavez-
Baez (Chavez) has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Chavez has filed a
response. Our independent review of counsel’s brief, the record, and Chavez's
response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.